Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered October 4, 1993, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The contentions raised by the defendant on this appeal are not preserved for appellate review because the defendant failed to raise them at sentencing, he failed to move to withdraw his plea, and he failed to move to vacate the judgment of conviction (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636). In any event, the minutes of the plea proceeding reveal that the Supreme Court conducted a sufficient inquiry into, and properly rejected, the defendant’s unsupported assertions of innocence and coercion. Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.